Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 1 of 17




                                                         20-cv-2795
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 2 of 17
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 3 of 17
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 4 of 17
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 5 of 17
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 6 of 17
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 7 of 17
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 8 of 17
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 9 of 17
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 10 of 17
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 11 of 17
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 12 of 17
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 13 of 17
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 14 of 17
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 15 of 17
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 16 of 17
Case 1:20-cv-02795-CM Document 1 Filed 04/02/20 Page 17 of 17
